Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see the amendments/remarks, filed on July 08, 2021, with respect to claim rejections under 35 U.S.C. 112 (b) and claim rejections under 35 U.S.C. 103 as being obvious over Han et al (US 20 13/0095029) in view of Van Dijk (US 4,407,973) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Han et al discloses a process for co-producing methanol and ammonia, where methanol is produced in a single once through methanol synthesis and wherein the gas effluent from the methanol synthesis is methanated to produce ammonia synthesis gas. 
In contrast to Han et al, methanol is in the present invention produced in a first and second methanol reaction stage, operated in parallel. The first reaction stage is provided with methanol synthesis gas from a first reforming step and the second reaction stage is provided with methanol synthesis gas from a second reforming step. The gas effluents from the first and second methanol reaction stage are methanated in a common methanation stage to produce ammonia synthesis gas (as recited in claim 1 and disclosed in the paragraph bridging pgs. 2 and 3 of the specification).  Thus, the instant claims are patentable over Han et al (US 20 13/0095029) in view of Van Dijk (US 4,407,973).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622